Citation Nr: 0213844	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  99-08 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for anxiety disorder, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945, February 1946 to December 1947, March 1948 to 
August 1951, August 1955 to January 1960, and from February 
1960 to October 1961.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which continued a 30 percent 
disabling rating for anxiety disorder.

In the veteran's VA Form 9 dated in May 1999, he indicated 
that he wanted to appear personally for a hearing before the 
RO.  In an August 1999 statement, the veteran's 
representative informed the RO that the veteran had notified 
their office that he wanted to withdraw his hearing request.  
As such, the request is deemed withdrawn. 38 C.F.R. 
§ 20.704(e).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran's anxiety disorder is manifested as no more 
disabling than social impairment due to such symptoms as: 
depressed mood, anxiety, suspiciousness, chronic sleep 
impairment, and mild memory loss. 


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 30 
percent for anxiety disorder have not been met. 38 U.S.C. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.321, Part 4, including § 4.130, Diagnostic Code 9400 
(2001); 66 Fed. Reg. 45, 630-32 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. § 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002)].  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The current standard of review for all claims is as follows.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

In the August and December 1998 rating decisions, the RO 
denied an increased rating for anxiety disorder on the 
substantive merits of the claim, based on the standard of 
review articulated in this decision.  The Board finds, 
therefore, that the RO has adjudicated the veteran's claim 
under the correct standard.  

The Board will apply the current standard in adjudicating the 
veteran's claim.  VA has a duty to notify the claimant and 
his or her representative of any information and evidence 
needed to substantiate and complete a claim.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 [now codified as amended at 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002)]. VA has also has 
a duty to assist the claimant in obtaining evidence necessary 
to substantiate the claim.  VCAA § 3(a), 114 Stat. 2096, 
2097-98 [now codified at 38 U.S.C.A. § 5103A].  After having 
carefully reviewed the record on appeal, the Board has 
concluded that the notice and duty to assist requirements of 
the VCAA have been satisfied with respect to the issue 
addressed in this decision.  

Review of the record shows that in a March 1999 statement of 
the case and in supplemental statements of the case dated in 
January, February, and August 2000,
the RO outlined the criteria necessary to warrant the next 
higher 50 percent rating. 
VA outpatient treatment records dated between February 1973 
and July 1999 have been obtained.  The veteran was afforded 
multiple VA examinations in connection with his claim for an 
increased rating, to include those dated in July 1998, 
November 1998, and June 2000.  While the Board notes that 
record indicates that the veteran is a recipient of Social 
Security, the veteran himself has indicated that he has not 
received treatment for many years for his anxiety disorder 
and that his treatment was received at the VA.  In light of 
the veteran's statements and that VA outpatient treatment 
entries as noted above are already of record, the Board's 
decision to proceed in adjudicating this claim does not, 
therefore, prejudice the veteran in the disposition thereof.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).
 
The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  The veteran has not identified, and the Board is 
not aware of, any additional outstanding evidence.  In sum, 
the facts relevant to the veteran's claim have been properly 
developed, and there is no further action to be undertaken to 
comply with the provisions of the VCAA and the implementing 
regulations. See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) ("Both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary.").  Therefore, there is no reasonable 
possibility that any further development could substantiate 
the claim.  Accordingly, the Board will address the merits of 
the veteran's claim.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

In a November 1972 rating decision, the veteran was granted 
service connection for psychoneurosis, chronic anxiety 
reaction, and a 30 percent disabling rating was assigned from 
April 1971.  The veteran filed an increased rating in May 
1998.  The 30 percent disabling rating was continued in an 
August 1998 rating decision.  In an October 1998 statement, 
the veteran again requested an increased rating. In a 
December 1998 rating decision, the 30 percent disabling 
rating was again continued.  The veteran disagreed with the 
30 percent rating, and initiated this appeal.  

The veteran's anxiety disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9400, as 30 percent 
disabling.  A 30 percent disability evaluation is assigned 
under the general rating formula for mental disorders where 
the evidence shows occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, or recent 
events).

A review of the evidence of record is as follows.  Pertinent 
VA outpatient treatment records dated between February 1973 
and July 1999, show that in August 1986 the veteran was alert 
and oriented times three.  In February 1997, July 1997 and 
October 1997, the veteran's personal hygiene was good, he was 
oriented, his judgment was intact, speech was clear, mood was 
euthymic, affect was appropriate, thought content was normal, 
he was in touch with reality, his impulse control was fair, 
and there were no suicidal or homicidal ideation.  It was 
additionally noted in October 1997 that his appetite and 
sleep were good.  While the veteran's judgment was impaired 
and he was noted to be anxious in a May 1998 entry, he was 
oriented, his speech was clear, mental status was good, 
affect was appropriate, thought content was normal, he was in 
touch with reality, his impulse control was fair, and no 
suicidal or homicidal ideation was noted.  In March 1999, he 
was also oriented, his judgment was intact, speech was clear, 
mood was euthymic, affect was appropriate, thought content 
was normal, violence potential was minimal, and he had no 
suicidal or homicidal ideation.  Finally in July 1999, the 
veteran indicated that he was anxious and irritable and asked 
to join a World War II support group.     

Upon VA examination in July 1998, the veteran informed the 
examiner that he had not had any psychiatric treatment for 
many years and had retired in 1985.  Upon mental status 
examination, the veteran was found to be anxious. There were 
no hallucinations or delusions. He was suspicious of his 
fellow church members.  Speech was somewhat circumstantial.  
Affect and mood were anxious.  There was evidence of 
disturbances in concentration and short-term memory.  
Thinking was concrete.  The veteran was diagnosed with 
generalized anxiety disorder and assigned a Global Assessment 
of Functioning (GAF) scale score of 60 for chronic anxiety 
and impaired social functioning. 

Upon VA examination in November 1998, the veteran was found 
to be only mildly anxious.  He was alert, coherent, and 
oriented in all spheres.  There was no evidence of 
disturbances in thought processes or content.  Suicidal 
ideation and impulses were denied.  He did report difficulty 
falling asleep.  The veteran indicated that he did have a 
strong desire to kill people who molest children given his 
family history of incest.  There were no disturbances in 
concentration and some suggestion of disturbances in short 
term memory.  Reasoning and judgment were adequate.  The 
veteran was diagnosed with generalized anxiety disorder and 
paranoid personality disorder.  He was again assigned a GAF 
of 60 for his anxiety and impaired social functioning.  

In June 2000 the veteran was afforded a third VA examination.  
The examiner noted that it was difficult to interview the 
veteran because of his age, his being hard of hearing, and he 
would get easily confused.  The veteran was found to be 
anxious upon physical examination.  He had feelings of being 
closed in and didn't want to be in a crowd.  He indicated 
that he had nightmares only about once a week.  He reported 
feelings of depression, sadness, and anger.  He had an 
euthymic affect and wasn't delusional.  He was able to keep 
his personal hygiene and go to the grocery store.  He was 
oriented times three, recent memory was normal, and remote 
memory was considered to may be slightly impaired.  He was 
diagnosed with general anxiety disorder with social phobia 
and paranoid or schizoid personality. The examiner assigned a 
GAF of 60 for moderate symptoms of anxiety, which impaired 
his ability to function socially and occupationally, e.g. few 
friends and conflict with peers or coworkers.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that veteran's anxiety disorder more 
closely approximates the criteria for the currently assigned 
30 percent rating, and an increased disability evaluation is 
not warranted at this time. See 38 C.F.R. §§ 4.3, 4.7.  The 
evidence outlined above supports the finding that the 
veteran's anxiety disorder is manifested as no more disabling 
than social impairment due to such symptoms as: depressed 
mood, anxiety, suspiciousness, chronic sleep impairment, and 
mild memory loss. 

While a 30 percent rating is appropriate, a 50 percent 
disability evaluation is not warranted because there has been 
no showing of occupational and social impairment due to such 
symptoms as: flattened affect; circumlocutory or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment in short-term and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired abstract 
thinking; and disturbances of motivation and mood.  Though 
the Board notes that the veteran was found to have 
circumstantial speech, it was only noted on one occasion, 
upon VA examination in July 1998.  The veteran's difficulty 
in establishing and maintaining effective social 
relationships and mild memory loss, is reflected in the 30 
percent rating. 

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to a rating in excess of 30 percent for anxiety 
disorder is denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

